United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3455
                                    ___________

Jalayne S. Noonan,                     *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Southern
                                       * District of Iowa.
IASD Health Services Corp., doing      *
business as Blue Cross Blue Shield of *       [UNPUBLISHED]
Iowa,                                  *
                                       *
                   Appellee.           *
                                  ___________

                            Submitted: April 21, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, FAGG, Circuit Judge, and BOGUE,** District Judge.
                              ___________

PER CURIAM.

     Jalayne S. Noonan appeals the district court's adverse grant of summary
judgment in Noonan's coverage-related dispute with the insurer for her employer's

      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
      **
        The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
group health benefit plan. A review of the record and the parties' briefs shows the
district court's decision is clearly correct. We also conclude that an extended
discussion will serve no useful purpose. We thus affirm on the basis of the district
court's memorandum opinion and order. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-